DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/15/2021 has been entered and considered. Upon entering claims 1, 9 have been amended and claims 4-5 and 12-13 have been canceled.
Allowable Subject Matter
Claims 1-3, 6-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the live wire connection/disconnection detection module comprises a rectification sub-module, a voltage dividing sub-module, a switch tube, and a buffer, wherein an input terminal of the rectification sub-module is coupled to the live wire, an output terminal of the rectification sub-module is coupled to an input terminal of the voltage dividing sub-module, an output terminal of the voltaqe dividinq sub-module is coupled to a control terminal of the switch tube, a first connection terminal of the switch tube is coupled to an input terminal of the main control module, and a second connection terminal of the switch tube is grounded; the switch tube is configured to be in a switch-on state when the live wire is in a connection state and to be in a switch-off state when the live wire is in a disconnection state; and the buffer is configured to delay an output signal of the switch tube for a target duration and then input the output signal to the main control 
Claim 2-3, 6-8 and 18-20 depend on the independent claim 1.
Claims 10-11 and 14-17 depend on the independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836